2022 IL App (1st) 201169


                                                                              FIRST DISTRICT
                                                                              SIXTH DIVISION
                                                                              May 13, 2022


No. 1-20-1169

THE PEOPLE OF THE STATE OF ILLINOIS,                  )       Appeal from the
                                                      )       Circuit Court of
       Plaintiff-Appellee,                            )       Cook County.
                                                      )
v.                                                    )       No. 01 CR 19824
                                                      )
CHRISTOPHER EVERETT,                                  )       Honorable
                                                      )       James Michael Obbish,
       Defendant-Appellant.                           )       Judge Presiding.

       JUSTICE HARRIS delivered the judgment of the court, with opinion.
       Presiding Justice Pierce and Justice Oden Johnson concurred in the judgment and opinion.

                                             OPINION

¶1     Defendant, Christopher Everett, appeals the circuit court’s denial of leave to file a second

successive postconviction petition. On appeal, defendant contends that his petition sufficiently

presented a claim that his 51-year sentence violated the proportionate penalties clause as applied

to him, where he was 23 years old at the time of the offense and his brain had not reached full

maturity or development. For the following reasons, we affirm.

¶2                                        JURISDICTION

¶3     The circuit court denied defendant leave to file a successive petition on September 11,

2020. Defendant mailed his notice of appeal on October 8, 2020, and it was filed on October 15,

2020. Accordingly, this court has jurisdiction pursuant to article VI, section 6, of the Illinois

Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rule 651 (eff. July 1, 2017),

governing appeals in postconviction proceedings.
No. 1-20-1169


¶4                                       BACKGROUND

¶5     A full accounting of the facts can be found in this court’s order involving defendant’s direct

appeal. See People v. Everett, No. 1-04-1201 (2005) (unpublished order under Illinois Supreme

Court Rule 23). We set forth only the facts necessary to the disposition of this appeal.

¶6     Defendant was charged with first degree murder, attempted first degree murder, and

aggravated discharge of a weapon in connection with an incident that occurred on June 30, 2001.

On that day, shortly after 8:30 p.m., Robert A. Locke sustained a fatal gunshot wound to his head

as he rode in the back seat of a vehicle driven by Jafar Graves. Graves had dated defendant’s

estranged wife, Gadealayh Norman (Goody).

¶7     Prior to the shooting, Graves, Locke, and members of their jazz band were heading from

Graves’s house to a music recording studio. As Graves drove by the South Shore Baptist Church,

he saw defendant sitting on the steps. He and defendant glared at each other before Graves

continued past the intersection. A few minutes later, Locke said he was missing his notebook that

contained new songs. Graves “doubled back” to his house intending to retrieve the notebook, but

then Locke found the book in the car. Graves turned around and dropped off a passenger before

heading to the studio.

¶8     Graves drove past the church again, and he saw defendant walk diagonally towards the

northwest corner of the street. As he proceeded through the intersection, defendant began shooting

at his vehicle. Graves made a right turn, and the back windshield shattered. He looked out of his

window and saw defendant “standing there with the gun pointed.” When he looked toward the

back seat, he saw Locke slumped down with his head back. Locke later died at the hospital; his

death was ruled a homicide caused by a single gunshot wound to his head.


                                               -2-
No. 1-20-1169


¶9     Police recovered 10 spent shell casings from the shooting scene, and the parties stipulated

that all 10 casings were fired from the same handgun. There was no evidence that a firearm had

been discharged from within Graves’s vehicle. Graves identified defendant as the shooter.

¶ 10   Ahvicom Norman, Goody’s brother and defendant’s brother-in-law, testified for the

defense. He said that Graves and his sister “started talking” during her brief split from defendant.

On the day of the shooting, Norman, Graves, and Marcus Reeves were riding in Graves’s car to a

beach where they planned to smoke marijuana. When they arrived, Graves took out a 9-millimeter

handgun from under the driver’s seat and threatened to kill defendant because he had “f*** up.”

After returning home, Norman warned defendant of Graves’s threats.

¶ 11   Norman acknowledged that he did not tell police about the threats. Also, he was not present

at the time of the shooting. Graves contradicted Norman, denying that he showed Norman a firearm

or made any threats. Graves testified that he did not own a firearm and had never handled a 9-

millimeter weapon. He stated that no one in his car that night had a firearm.

¶ 12   Defendant testified that he knew Graves as a friend of Norman and of his wife, Goody. He

and his wife reconciled in June 2001 and moved to Kentucky. Defendant returned to Chicago for

business, and during his visit, he stayed at his grandmother’s house. She lived about 50 yards from

the scene of the shooting.

¶ 13   On the day of the shooting, defendant saw Norman, Reeves, and Graves sitting in a parked

car. Norman and Reeves exited the car and told him that Graves showed them a gun and had

threatened to kill defendant. Shortly thereafter, defendant saw Graves drive off shaking his head

and looking at him. According to defendant, Graves’s behavior confirmed the information he

received from Norman and Reeves.


                                               -3-
No. 1-20-1169


¶ 14   Later that evening, defendant was sitting in front of the South Shore Baptist Church when

he saw Graves slowly drive by. Graves was shaking his head and smirking. The vehicle continued

down the street and stopped at a stop sign before turning around. Defendant started to walk to the

northwest corner of the street when he noticed that the vehicle had circled back and was driving

toward him. Graves had his left arm extended and resting on the window. His hand was formed in

the shape of a handgun, and he appeared to be talking to people in the back seat. Defendant testified

that everyone in the car was looking at him.

¶ 15   Defendant heard someone in the back seat holler “kill something,” and he “noticed the gun

come up.” Defendant shot at the vehicle because he believed Graves was going to carry out his

threat to kill him. On cross-examination, defendant admitted that he armed himself before going

out that night and he did not attempt to leave the area when he saw Graves drive by. He also

acknowledged that he fired at the vehicle as it was driving away from him and that he did not see

gunfire coming from inside the vehicle.

¶ 16   The trial court rejected defendant’s self-defense claim, resolving credibility issues in favor

of the State’s witnesses. Defendant was found guilty of six counts of first degree murder, one count

of attempted first degree murder, and five counts of aggravated discharge of a firearm. Defendant

filed motions for a new trial, which the trial court denied.

¶ 17   Defendant’s presentence investigative report (PSI) indicated that he was 23 years old at the

time of the offense. He had no prior criminal history and graduated from high school. He was

raised by his mother and maternal grandmother, and his early childhood was “pleasant.” There

was no substance abuse in his family. Defendant saw a psychiatrist four times in the fourth grade

due to problems at school, and he described his current physical condition as “good.” He married


                                                -4-
No. 1-20-1169


Goody when he was 21 years old, and they did not have children. Defendant had no problems with

drugs or alcohol, and he denied having any affiliation with a street gang. He was “a mentor to the

young children in his community.” After high school, defendant had several jobs including being

a supervisor at a K-Mart and operating machinery at Weldbend Company. He left Weldbend

Company to pursue a career in law enforcement.

¶ 18   At the sentencing hearing, two witnesses testified for defendant in mitigation. Reverend

Arthur Lyles testified that he was the youth pastor at South Shore Baptist Church and had known

defendant for 19 years in that capacity. He stated that defendant had a positive character and

avoided drugs, alcohol, and gangs. Defendant was a positive role model for the youth.

¶ 19   Suk Hun Lee testified that he was a professor of business at Loyola University. He also

volunteered as a lay chaplain at Division 10 of Cook County jail. Defendant joined his chapel

service and Bible group in 2001 and participated in the life learning program. In the program,

participants engaged in Bible study in the morning and academic study in the afternoon. Defendant

was a group leader and role model for the other inmates.

¶ 20   Defense counsel argued that the shooting was not premeditated and came about due to

defendant’s “bad state of mind” at the moment because he thought he was in danger. Counsel

focused on the PSI showing that defendant had no criminal history or issues with drugs or alcohol

and that he was employed for three years prior to his arrest. Defense counsel argued that defendant

could make a positive contribution to society and that his threat to the public was slight.

¶ 21   In aggravation, the State argued that defendant found religion “too late” and that he

continues to minimize his responsibility in the shooting. His actions also caused serious harm. The

State argued that a sentence greater than the minimum would serve to deter others.


                                                -5-
No. 1-20-1169


¶ 22   The trial court considered “all the matters in mitigation and aggravation that are set forth

under Illinois law.” It also considered “the facts of the case” and “defendant’s rehabilitative

potential.” The court took into account the testimony of defendant’s witnesses at the hearing and

defendant’s statement to the court. It noted that “a large percentage” of his statement “refers to the

defendant not accepting the Court’s ruling, and that is his right.” The court reiterated its findings

that defendant did not have the right to use force that was intended to cause death or great bodily

harm to another that night. Although defendant now displayed “a sense of purpose in regard to his

faith *** [i]t’s obvious that he did not have it the night he fired that nine millimeter ten times.”

¶ 23   The trial court sentenced defendant to the minimum sentence of 20 years for first degree

murder, a mandatory 25 years for personally discharging a firearm in committing the murder, 6

years for attempted murder, and a concurrent 6-year term for each of the aggravated discharge

counts, for a total of 51 years’ imprisonment.

¶ 24   In his direct appeal, defendant raised the following issues: (1) the trial court erred in

denying his claims of ineffective assistance of counsel, (2) the 25-year statutory firearm

enhancement did not apply where the phrase “another person” referred to someone other than the

victim, (3) the 25-year firearm enhancement constituted an impermissible double enhancement of

his sentence, (4) the firearm enhancement violated the due process and proportionate penalties

clauses, and (5) his case should be remanded for proper admonishments under Illinois Supreme

Court Rule 605(a) (eff. Oct. 1, 2001). Defendant’s convictions and sentence were affirmed in.

Everett, No. 1-04-1201.

¶ 25   Defendant filed his first postconviction petition on October 7, 2009. Therein, he claimed

ineffective assistance of his trial and appellate counsels. The trial court summarily dismissed the


                                                 -6-
No. 1-20-1169


petition, and this court affirmed the dismissal in People v. Everett, No. 1-10-0672 (2011)

(unpublished order under Illinois Supreme Court Rule 23).

¶ 26      On February 28, 2017, defendant filed a pro se motion for leave to file a successive

postconviction petition. The petition alleged actual innocence based on newly discovered evidence

and that defendant’s 6-year sentence for attempted murder was unconstitutional. The trial court

denied leave to file the petition, and this court affirmed the denial in People v. Everett, 2020 IL

App (1st) 171615-U.

¶ 27      Defendant filed a pro se motion for leave to a file a second successive petition on October

1, 2018, and filed supplemental motions on December 4, 2018, and October 3, 2019. In these

filings, defendant claimed that his 51-year de facto life sentence was unconstitutional as applied

to him because it was imposed without consideration of the mitigating characteristics of youth.

Citing Miller v. Alabama, 567 U.S. 460 (2012), the petition alleged that defendant’s 51-year

sentence for offenses committed when he was 23 years old violated the proportionate penalties

clause.

¶ 28      The trial court denied leave to file, finding that “[b]ecause Everett was 23 years old at the

time of the offense in this case, he is unable to claim Miller protections under either the Eighth

Amendment or the Proportionate Penalties Clause as a matter of law.” This appeal followed.

¶ 29                                          ANALYSIS

¶ 30      On appeal, defendant contends that the trial court erred in denying him leave to file his

second successive petition where he was only 23 years old when he committed the offense and

studies have shown that his brain, like those of juvenile defendants, was still developing in areas




                                                  -7-
No. 1-20-1169


relevant to maturity and moral culpability. Therefore, he was entitled to the protections of Miller

as he claimed in his petition.

¶ 31   The Post-Conviction Hearing Act (Act) provides a method for criminal defendants to assert

that “in the proceedings which resulted in his or her conviction there was a substantial denial of

his or her rights under the Constitution of the United States or of the State of Illinois or both.” 725

ILCS 5/122-1(a)(1) (West 2018). The Act, however, contemplates the filing of only one petition.

As a result, “successive postconviction petitions are highly disfavored” by courts. People v. Bailey,

2017 IL 121450, ¶ 39. Leave of court must be obtained, upon a showing of cause and prejudice,

before defendant can file a successive petition. Id.; 725 ILCS 5/122-1(f) (West 2018). To establish

“cause,” defendant must identify an objective factor external to the defense that impeded his efforts

to raise his claim in the earlier proceeding. People v. Pitsonbarger, 205 Ill. 2d 444, 462 (2002). To

show prejudice, he must “show that the claimed constitutional error so infected his trial that the

resulting conviction violated due process.” People v. Morgan, 212 Ill. 2d 148, 154 (2004). We

review the trial court’s denial of leave to file a successive petition alleging cause and prejudice

de novo. People v. Robinson, 2020 IL 123849, ¶ 39.

¶ 32   The State concedes that defendant has shown cause, given the lack of authority extending

Miller to young adults when he filed his initial postconviction petition. Thus, we proceed to address

defendant’s claim that his 51-year sentence, imposed without due consideration of his youth

pursuant to Miller, “so infected his trial that the resulting conviction violated due process.” See

Morgan, 212 Ill. 2d at 154.

¶ 33   It is well established under Miller and its progeny that a mandatory sentence of life

imprisonment for a juvenile offender, with no opportunity to consider the “distinctive attributes of


                                                 -8-
No. 1-20-1169


youth,” violates the eighth amendment because such a sentence “poses too great a risk of

disproportionate punishment.” Miller, 567 U.S. at 472, 479. Although Miller involved a juvenile’s

mandatory life sentence, our supreme court found that the reasoning in Miller applied equally to

juveniles who received any life sentence, whether mandated by statute or upon discretion of the

sentencing court. See People v. Holman, 2017 IL 120655, ¶ 40. Two years later, the court extended

Miller’s protections to juveniles who received a de facto life sentence, or a sentence of more than

40 years’ imprisonment. See People v. Buffer, 2019 IL 122327, ¶ 41.

¶ 34   In Buffer, the supreme court noted that the imposition of mandatory life sentences for

juveniles is prohibited because such sentences do not provide a meaningful opportunity for release

“ ‘based on demonstrated maturity and rehabilitation.’ ” (Internal quotation marks omitted.) Id.

¶ 20 (quoting Miller, 567 U.S. at 479). Based on Miller’s rationale, the court found that a prison

sentence of a term of years, other than life imprisonment, could be “the functional equivalent of

life without parole” if it did not provide juvenile defendants a meaningful opportunity for release.

Id. ¶¶ 29, 41. Extrapolating from recent legislative enactments, the court concluded that “a prison

sentence of 40 years or less imposed on a juvenile offender provides some meaningful opportunity

to obtain release” and therefore “does not constitute a de facto life sentence in violation of the

eighth amendment.” (Internal quotation marks omitted.) Id. ¶ 41.

¶ 35    Although defendant’s aggregate sentence of 51 years’ imprisonment is a de facto life

sentence, Miller and Buffer involved juvenile defendants. Defendant was 23 years old when he

shot at Graves’s car and killed Locke. Defendant argues, however, that scientific research has

shown that the brain continues to develop into a person’s mid-twenties and cites articles advocating

for the expansion of Miller to young adults. Although courts have limited application of Miller’s


                                               -9-
No. 1-20-1169


eighth amendment protections to offenders under 18 years of age, he contends that he has a

cognizable claim under the proportionate penalties clause of the Illinois Constitution. Citing

People v. Harris, 2018 IL 121932, and recent appellate court cases, defendant contends that his

successive petition should proceed so he can at least have the opportunity to develop the record

regarding his proportionate penalties claim.

¶ 36   Harris involved an 18-year-old defendant who was convicted of first degree murder and

other offenses and sentenced to a mandatory aggregate sentence of 76 years’ imprisonment. Id.

¶ 16. He argued that the sentencing scheme mandating a natural or de facto life sentence for

offenders under the age of 21 years old violated the proportionate penalties clause. Id. ¶ 72 (Burke,

J., specially concurring). He maintained that the underlying record contained “sufficient

information about his personal history to allow the court to consider whether the evolving science

on juvenile maturity and brain development relied upon in Miller applies to him.” Id. ¶ 42

(majority opinion).

¶ 37   Our supreme court disagreed. It found that the record contained only “basic information”

on the defendant, primarily taken from the presentence investigation report. Id. ¶ 46. The trial court

did not hold an evidentiary hearing on the issue, nor did it make findings on how the evolving

science on juvenile brain development applied to the defendant’s specific facts and circumstances.

Id. Therefore, it found defendant’s proportionate penalties contention “premature.” Id. The court

also stated that the defendant’s claim was “more appropriately raised” in a postconviction

proceeding. Id. ¶ 48.

¶ 38   In the recent case of People v. House, 2021 IL 125124, our supreme court reaffirmed its

holding in Harris. In House, the 19-year-old defendant was sentenced to a mandatory natural life


                                                - 10 -
No. 1-20-1169


imprisonment term for the abduction and shooting deaths of two people, based on a theory of

accountability. Id. ¶ 5. The defendant filed a postconviction petition alleging, in part, that his

mandatory sentence of natural life in prison violated the proportionate penalties clause of the

Illinois Constitution. Id. ¶ 7.

¶ 39    The supreme court reiterated its statement in Harris that “as-applied constitutional

challenges are dependent on the specific facts and circumstances of the challenging party” and as

a result, the record must “ ‘be sufficiently developed in terms of those facts and circumstances for

purposes of appellate review.’ ” (Internal quotation marks omitted.) Id. ¶ 27 (quoting Harris, 2018

IL 121932, ¶ 39). The court found:

        “as in Harris, [the defendant] did not provide or cite any evidence relating to how the

        evolving science on juvenile maturity and brain development applies to his specific facts

        and circumstances. As a result, no evidentiary hearing was held, and the trial court made

        no factual findings critical to determining whether the science *** applies equally to young

        adults, or to [the defendant] specifically, as he argued in the appellate court.” Id. ¶ 29.

The court noted that the appellate court’s opinion “relied on articles from a newspaper and an

advocacy group.” Id. However, the circuit court made no “factual findings concerning the

scientific research cited in the articles, the limits of that research, or the competing scientific

research, let alone how that research applies to petitioner’s characteristics and circumstances.” Id.

The cause was remanded to the circuit court for second-stage postconviction proceedings because

“the record in this case requires further development.” Id. ¶ 32.

¶ 40    Although defendant here cites Harris and House as support for his argument, there is a

significant distinction regarding those cases: the defendants were under the age of 21. Specifically,


                                                - 11 -
No. 1-20-1169


the supreme court in Harris considered whether Miller’s rationale should be extended “ ‘to young

adults ages 18 to 21.’ ” Harris, 2018 IL 121932, ¶ 50. Appellate cases defendant cites on the issue,

including People v. Ruiz, 2020 IL App (1st) 163145, People v. Minniefield, 2020 IL App (1st)

170541, People v. Bland, 2020 IL App (3d) 170705, People v. Franklin, 2020 IL App (1st) 171628,

and People v. Johnson, 2020 IL App (1st) 171362, also involved young adult defendants under the

age of 21 who sought to challenge their natural or de facto life sentences under the proportionate

penalties clause. While our legislature has acknowledged the greater capacity for rehabilitation in

young adults, and recent statutory enactments reflect the significant weight given to this factor, a

clear line is drawn at 21 years of age. See 730 ILCS 5/5-4.5-115(b) (West 2020) (providing that

persons under 21 years of age at the time they committed first degree murder shall be eligible for

parole after serving 20 years or more of their sentence).

¶ 41   Defendant has not cited any case finding that a defendant who was 23 years old at the time

of the offense has shown prejudice for filing a successive postconviction petition based on these

arguments. As other courts have noted, at this time no legal, societal, or penological support exists

for extending the juvenile protections set forth in Miller to young adults over the age of 21. See,

e.g., People v. Suggs, 2020 IL App (2d) 170632, ¶¶ 33-35; People v. Humphrey, 2020 IL App (1st)

172837, ¶¶ 33-34.

¶ 42   We also do not find that defendant’s 51-year sentence violated the proportionate penalties

clause. The proportionate penalties clause of the Illinois Constitution provides that “[a]ll penalties

shall be determined both according to the seriousness of the offense and with the objective of

restoring the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. A sentence violates the

proportionate penalties clause if it is “cruel, degrading, or so wholly disproportionate to the offense


                                                - 12 -
No. 1-20-1169


as to shock the moral sense of the community.” People v. Miller, 202 Ill. 2d 328, 338 (2002). Our

supreme court has never defined what constitutes a cruel or degrading sentence that is “wholly

disproportionate to the offense” because “as our society evolves, so too do our concepts of

elemental decency and fairness which shape the ‘moral sense’ of the community.” Id. at 339. To

determine whether defendant’s sentence is disproportionate, “[w]e review the gravity of the

defendant’s offense in connection with the severity of the statutorily mandated sentence within our

community’s evolving standard of decency.” Id. at 340.

¶ 43   Here, defendant was given a sentence of 26 years plus a 25-year mandatory firearm

enhancement for the shooting death of Locke. A large portion of defendant’s sentence is comprised

of a 25-year mandatory firearm sentencing enhancement. See 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West

2010) (requiring that an additional term of between 25 years to natural life imprisonment be added

to a sentence if, during the commission the offense, the defendant personally discharged a firearm

that proximately caused “great bodily harm, permanent disability, permanent disfigurement, or

death to another person”). As this court found in defendant’s direct appeal, the enhancement is

constitutional under the proportionate penalties clause because it reasonably promoted the

legislature’s intent to deter the use of firearms when committing felonies. See Everett, No. 1-04-

1201, slip order at 19-20; see also People v. Sharpe, 216 Ill. 2d 481, 525-26 (2005) (finding that

the legislature considered the use of firearms during the commission of felonies a serious concern,

and the enhanced sentences properly reflect the legislature’s intent in this regard).

¶ 44   Nor do we find the aggregate sentence imposed by the trial court in its discretion “cruel,

degrading, or so wholly disproportionate to the offense as to shock the moral sense of the

community.” See Miller, 202 Ill. 2d at 338. The evidence at trial showed that defendant went out


                                               - 13 -
No. 1-20-1169


that night with a firearm and that he did not leave the area even after he spotted Graves and Graves

drove away. When Graves drove past him again, defendant shot 10 times into Graves’s car as it

was driving away from defendant. No one in the car had a firearm. The court considered the

testimony of defendant’s witnesses at the sentencing hearing and his rehabilitation potential. It

noted that defendant did not fully accept responsibility for shooting Locke and reiterated its finding

that defendant did not have the right to use force that was intended to cause death or great bodily

harm to another that night. While the court acknowledged defendant’s “sense of purpose in regard

to his faith *** [i]t’s obvious that he did not have it the night he fired that nine millimeter ten

times.”

¶ 45      The trial court also considered defendant’s rehabilitation potential. A review of the record

shows that defendant graduated from high school and was involved with his church for much of

his life leading up to the shooting. He had no prior criminal history and no problems with drugs or

alcohol. He got married, had a job, and was “a mentor to the young children in his community.”

His pastor testified that he had known defendant for 19 years and observed his positive character

and his avoidance of drugs, alcohol, and gangs. He found defendant to be a positive role model for

the youth. Suk Hun Lee, the lay chaplain at Division 10 of Cook County jail, testified that

defendant participated in the Life Learning Program and was a group leader and role model for the

other inmates.

¶ 46      The fact that the trial court imposed the minimum sentences of 20 years’ imprisonment for

defendant’s first degree murder conviction and 6 years’ imprisonment for his attempted murder

conviction, against the wishes of the State, shows it gave significant consideration to defendant’s

capacity for rehabilitation and other mitigating factors. See 730 ILCS 5/5-4.5-20(a) (West 2010)


                                                 - 14 -
No. 1-20-1169


(stating the sentencing range for murder is 20 to 60 years); id. § 5-4.5-25(a) (providing that the

minimum sentence for a Class X felony is “not less than 6 years and not more than 30 years”).

¶ 47   Under current state law and the facts of this case, we find that defendant does not meet the

prejudice standard for his as-applied proportionate penalties claim. Leave of court to file a

successive postconviction petition should be denied when it is clear, from a review of the

successive petition and the documentation submitted by defendant, that the petition does not

adequately allege facts demonstrating cause and prejudice. People v. Smith, 2014 IL 115946, ¶ 35.

Accordingly, we affirm the denial of defendant’s motion for leave to file a successive petition

raising his proportionate penalties claim.

¶ 48                                     CONCLUSION

¶ 49   For the foregoing reasons, we affirm the circuit court’s denial of leave to file defendant’s

second successive postconviction petition.

¶ 50   Affirmed.




                                              - 15 -
No. 1-20-1169



                                  No. 1-20-1169


Cite as:                 People v. Everett, 2022 IL App (1st) 201169


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 01-CR-19824;
                         the Hon. James Michael Obbish, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and Adrienne N. River, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Enrique
for                      Abraham, Matthew Connors, and Jessica R. Ball, Assistant State’s
Appellee:                Attorneys, of counsel), for the People.




                                       - 16 -